United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-2165WA
                                   _____________

United States of America,                *
                                         * On Appeal from the United
             Appellee,                   * States District Court
                                         * for the Western District
      v.                                 * of Arkansas.
                                         *
Quadir A. Hakeem,                        * [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: April 12, 2001
                                Filed: April 19, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       After a jury found Quadir A. Hakeem guilty of bank robbery in violation of 18
U.S.C. §§ 2113(a) & (d) and 2, the District Court1 sentenced him to fourteen years and
two months (170 months) in prison. Hakeem appeals, arguing that the Court erred in
assigning criminal-history points to each of two prior Arkansas convictions for which
he received concurrent sentences; he argues that the two were consolidated for


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
sentencing and thus should have been treated as one sentence. Hakeem also has moved
pro se to supplement his brief, arguing that the District Court erred in applying an
enhancement under U.S.S.G. § 2B3.1(b)(5) (2-level increase in bank-robbery offense
level if robbery involved carjacking), as the indictment did not charge him with
carjacking. We grant Hakeem’s motion, but because he presented neither of these
arguments below, we review only for plain error. See United States v. Montanye, 996
F.2d 190, 192 (8th Cir. 1993) (en banc).

       The Sentencing Guidelines provide that prior sentences imposed in unrelated
cases are to be counted separately, while those imposed in related cases are to be
treated as one sentence for purposes of calculating the defendant’s criminal-history
score; “related” cases include those that were consolidated for trial or sentencing. See
U.S.S.G. § 4A1.2(a)(2) & comment. (n.3). Cases are not considered consolidated if
they proceeded to sentencing under separate docket numbers with no consolidation
order. See United States v. McComber, 996 F.2d 946, 947 (8th Cir. 1993) (per
curiam). Hakeem has not asserted that his Arkansas cases were formally consolidated,
and the presentence report reflects that they had separate docket numbers. See United
States v. Klein, 13 F.3d 1182, 1185 (8th Cir.) (prior concurrent sentences were not
related when cases had separate docket numbers, underlying offenses occurred on
different dates, and there was no formal order of consolidation), cert. denied, 512 U.S.
1226 (1994). Therefore, the District Court did not plainly err in treating these cases as
unrelated.

       We likewise find no plain error in the enhancement’s application, as it did not
result in a sentence exceeding the 25-year maximum prison term authorized for the
crime for which Hakeem was indicted. See 18 U.S.C. § 2113(d); United States v.
Aguayo-Delgado, 220 F.3d 926, 933 (8th Cir.) (judge-found fact permissibly may alter
defendant’s sentence within statutory range for offense simpliciter), cert. denied, 121
S. Ct. 600 (2000).


                                           -2-
Accordingly, we affirm.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-